Filed 3/16/15 Sanchez v. GEICO Indemnity Co. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


RICHARD SANCHEZ,                                                     H040156
                                                                    (Santa Clara County
          Plaintiff and Appellant,                                   Super. Ct. No. 1-12-CV222323)

          v.

GEICO INDEMNITY COMPANY,

          Defendant and Respondent.



          Plaintiff Richard Sanchez suffered personal injuries and property damage in a
motorcycle accident with an underinsured driver. His insurance carrier, defendant
GEICO Indemnity Company, denied his claim for underinsured motorist coverage.
Sanchez brought a coverage lawsuit against GEICO, asserting various causes of action
including breach of contract, bad faith, and fraud. The trial court granted summary
judgment for GEICO.
          Sanchez appeals from the judgment. He contends that the trial court erred in
granting summary judgment because “there are triable issues of fact that [GEICO]
promised maximum coverage on [Sanchez’s] motorcycle” and failed to provide it. We
affirm.
                                     I. Background
       Sanchez insured his Honda motorcycle with GEICO in 2007. He selected bodily
injury coverage limits of $100,000/$300,000, property damage coverage limits of
$50,000, and uninsured and underinsured motorist bodily injury limits of
$15,000/$30,000. In April 2007, Sanchez signed GEICO’s “California Uninsured
Motorist Bodily Injury (UM & UND) Coverage” form (the waiver form). The form
explained that California law requires insurers to offer their policyholders uninsured
motorist bodily injury coverage with limits equal to but not exceeding the policyholder’s
bodily injury liability limits, up to a maximum of $30,000/$60,000. The form informed
Sanchez, “You may select a higher limit of UM & UND, up to $100,000/$300,000. You
may also reject the coverage entirely or select UM & UND coverage less than your
[bodily injury liability] limits, but not less than the minimum limit of $15,000/$30,000.”
The waiver form reflects that Sanchez selected the minimum limits. By signing the
waiver form, Sanchez affirmed that he wanted uninsured and underinsured motorist
bodily injury coverage limits of $15,000/$30,000, which were lower than what California
law otherwise requires insurers to provide. (Ins. Code, § 11580.2, subds. (a)(1), (m), (n).)
       The signature block on the form included a provision stating, “I affirm that the
coverages mentioned on this form have been explained to me. I understand that my
selections apply to all motorcycles (as defined in my contract) on my policy. These
selections apply to each subsequent renewal, reinstatement, substitute, amended, altered,
modified, transfer or replacement policies with this company unless I notify GEICO
Indemnity in writing.”
       Two and a half years after he obtained the policy, Sanchez purchased a Kawasaki
motorcycle. On September 12, 2009, he telephoned GEICO to have the Kawasaki added
to his existing motorcycle policy. The “Policy Log” for his policy, which reflects entries
made by GEICO employees contemporaneously with actions taken, does not show that


                                             2
Sanchez requested any changes to the existing coverage on his Honda motorcycle when
he added the Kawasaki to his policy.
       GEICO e-mailed a “California Proof of Financial Responsibility” insurance card
and a “Verification of Coverage” for the Kawasaki to Sanchez on September 12, 2009. It
sent the documents to the wrong e-mail address. GEICO sent the documents to the
correct e-mail address on September 17, 2009.
       On September 13, 2009, GEICO mailed proof of insurance on the Kawasaki, a
policy endorsement declaration for the Honda and the Kawasaki, and a customer
feedback survey form to Sanchez at his residence. The policy endorsement declaration
confirmed bodily injury liability coverage limits of $100,000/$300,000, property damage
liability coverage limits of $50,000, and uninsured and underinsured motorist bodily
injury liability coverage limits of $15,000/$30,000 on each of the motorcycles.
Thereafter, Sanchez made premium payments on the amended policy.
       On February 23, 2010, GEICO mailed policy renewal documents to Sanchez at his
residence. The transmittal letter stated, “Please take a moment to review the package to
make sure you agree with the limits of liability and coverages shown.” The declarations
page similarly stated, “Please verify that the coverages you requested are accurately
reflected on your policy Declaration sheet. Other coverages and limits may also be
available. Enclosed you will find a form that will assist you in making any needed
changes to the Uninsured Motorist Coverages shown.” The policy renewal documents
reflected no changes to the existing coverage limits on Sanchez’s two motorcycles. He
renewed the policy and made a premium payment on March 27, 2010.
       In May 2010, Sanchez suffered property damage and personal injuries in a
motorcycle accident with an underinsured motorist. Sanchez settled with the
underinsured motorist for $25,000, which was $10,000 more than the underinsured
driver’s policy limit. Sanchez submitted a claim for underinsured motorist coverage to
GEICO. GEICO denied the claim because Sanchez’s $15,000 underinsured motorist
                                            3
coverage limits were extinguished by the $25,000 he received from the underinsured
driver’s insurance company.
      Sanchez sued GEICO in 2012. In his third amended complaint, he alleged that he
telephoned GEICO on September 12, 2009, about adding the Kawasaki to his existing
policy and said that he wanted the “ ‘maximum coverage’ ” for both motorcycles.
Sanchez alleged that the GEICO sales representative told him he could get maximum
coverage on the Honda but not on the Kawasaki since it was “so old.” Sanchez averred
that he “reasonably and actually relie[d] on the oral promise of maximum coverage
because of [GEICO’s] reputation and track record with him” and because “his rates
thereafter changed.”
      In deposition, Sanchez could not recall whether he told the GEICO sales
representative that he wanted “full coverage” or “maximum coverage” on his
motorcycles. He testified that “[t]o me they are both the same.” He explained that “[t]o
me, full coverage means bodily injury, my bike being replaced and from there, if I were
to hurt somebody else, they would be covered. If I had an accident I would be covered.
That is what it means.” Sanchez said the agent told him he could not get full coverage on
his Kawasaki because “it was old and it was used.” He said the sales representative told
him at the end of the conversation that he had full coverage on the Honda motorcycle.
He did not recall any discussion with the sales agent about underinsured motorist
coverage. He did not recall the agent making any representation about the amount of
underinsured motorist coverage or “saying anything about that . . . .” Sanchez took no
notes during the conversation on September 12, 2009. No one listened in, although his
friend Barbara Crum “was around at the time” and may have heard some portion of what
Sanchez said during the conversation.
      Sanchez did not recall receiving the policy documents that GEICO e-mailed and
mailed to him in September 2009 and February 2010. However, he did not deny that he
received them. He acknowledged that he produced one of those documents in response
                                            4
to discovery. He conceded in his opposition to GEICO’s summary judgment motion that
he “received various insurance documents from [GEICO]” after the Kawasaki was added
to his policy.
       Sanchez testified that it was not his custom and practice to read documents from
GEICO. He would “scan” them but “would not read every word” because he “took the
agent’s word on it that I would have coverage, the max coverage I could get on this bike.
I was making my monthly payments. A lot of these things that are in here just in the
policy in general I don’t understand what is in there.” “When it says limits and
deductible I don’t know what that means.” “Uninsured motorist that wasn’t explained to
me by the agent. . . . He didn’t explain much except what my payments would be and . . .
but I requested max or full coverage.”
       GEICO moved for summary judgment on Sanchez’s complaint. GEICO argued
that Sanchez was bound by the clear and conspicuous terms of the coverage declarations,
that his failure to read the policy was not a defense, and that his alleged request for
“ ‘full’ ” or “ ‘maximum’ ” coverage was too non-specific and ambiguous to impose a duty
on GEICO to suggest or to provide higher coverage limits.
       Sanchez argued in opposition that there were triable issues of fact because among
other things (1) an “Adjustment Customization+” notation in GEICO’s records created a
reasonable inference of full coverage on the Honda; (2) GEICO promised and then failed
to produce a tape recording of its September 12, 2009 telephone conversation with
Sanchez; (3) GEICO failed to offer any testimony from the agent denying that GEICO
promised him full coverage; (4) a GEICO agent admitted to a “ ‘glitch’ ” in its system; and
(5) GEICO’s attorney told him the company made a mistake and suggested he sue
GEICO. Sanchez submitted his own declaration, a declaration from his daughter, and a
declaration from Crum in opposition to the motion. Sanchez’s daughter declared that he
was seriously injured in the accident, that she contacted GEICO to report it, and that
Sanchez was unable to work for about two months after the accident. Crum declared that
                                              5
she recalled Sanchez telling her before the accident “that he purchased full coverage on
the Honda.”
       The trial court denied the motion. In a three-page order, the court ruled that
Sanchez’s “non-specific and ambiguous statements that he wanted ‘full’ or ‘maximum’
coverage” were “insufficient as a matter of law to create an obligation on [GEICO’s] part
to have increased the amount of underinsured motorist coverage (‘UIMC’) on
[Sanchez’s] Honda motorcycle beyond amounts previously maintained by him.” The
court concluded that “[Sanchez’s] lack of a targeted inquiry towards [GEICO’s] agent to
increase such coverage defeats his assertion that the agent should have known that he
wanted more than the previously obtained $15,000 in UIMC on the Honda.” “Absent
such a duty, [Sanchez’s] negligence claims fail.” Sanchez’s fraud claim failed because
he “fail[ed] to submit evidence which demonstrates a triable issue of material fact with
respect to whether he discussed UIMC on the Honda with the agent.” His
misrepresentation claim failed because “there can be no misrepresentation of UIMC with
regard to the Honda when it was not even discussed.”
       The court ruled that Sanchez’s remaining claims for breach of oral contract, bad
faith, reformation, and estoppel also failed. Those claims were “predicated on the notion
that he is not bound [by] the express terms of the policy.” GEICO’s evidence
“demonstrate[d] that: no changes were requested by [Sanchez] with regard to the UIMC
limits on the Honda on September 12, 2009 [citation]; [Sanchez] was mailed policy
documents clearly and conspicuously evidencing $15,000/$30,000 uninsured motorist
coverage/UIMC on the Honda in September 2009 and February 2010 [citation]; the
policy declarations sent in February 2010 advised [Sanchez] to verify that the amounts of
coverage he requested were accurately reflected on the declaration sheets [citation];
[Sanchez] did not object to the coverage or limits [citation]; and [Sanchez] accepted the
terms of his policy by making payments toward his premium [citation]. [Sanchez] fails
to demonstrate a triable issue of material fact as to whether he received and/or objected to
                                             6
the clear and unambiguous terms of his policy. Consequently, [Sanchez’s] remaining
claims fail.” The court entered judgment for GEICO. Sanchez filed a timely notice of
appeal.


                                        II. Discussion
                                   A. Standard of Review
       “The purpose of the law of summary judgment is to provide courts with a
mechanism to cut through the parties’ pleadings in order to determine whether, despite
their allegations, trial is in fact necessary to resolve their dispute.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 843 (Aguilar).) “[T]he party moving for summary
judgment bears the burden of persuasion that there are no triable issues of material fact
and that [the moving party] is entitled to judgment as a matter of law.” (Id. at p. 850.)
The moving party “bears an initial burden of production to make a prima facie showing
of the nonexistence of any triable issue of material fact; if he carries his burden of
production, he causes a shift, and the opposing party is then subjected to a burden of
production of his own to make a prima facie showing of the existence of a triable issue of
material fact.” (Ibid.) “A prima facie showing is one that is sufficient to support the
position of the party in question.” (Aguilar, at p. 851.)
       “[A] ‘defendant . . . has met’ his ‘burden of showing that a cause of action has no
merit if’ he ‘has shown that one or more elements of the cause of action . . . cannot be
established, or that there is a complete defense to that cause of action. Once the
defendant . . . has met that burden, the burden shifts to the plaintiff . . . to show that a
triable issue of one or more material facts exists as to that cause of action or a defense
thereto. The plaintiff . . . may not rely upon the mere allegations or denials’ of his
‘pleadings to show that a triable issue of material fact exists but, instead,’ must ‘set forth
the specific facts showing that a triable issue of material fact exists as to that cause of
action or a defense thereto.’ [Citation.]” (Aguilar, supra, 25 Cal.4th at p. 849.)
                                                7
       “ ‘ “Appellate review of a ruling on a summary judgment or summary adjudication
motion is de novo.” ’ ” (Food Pro Internat., Inc. v. Farmers Ins. Exchange (2008) 169
Cal.App.4th 976, 993.) Although our review is de novo, “it is limited to issues which
have been adequately raised and supported in [the appellant’s] brief.” (Reyes v. Kosha
(1998) 65 Cal.App.4th 451, 466, fn 6.) “It is the duty of counsel by argument and the
citation of authorities to show that the claimed error exists.” (In re Estate of Randall
(1924) 194 Cal. 725, 728.) An appellate brief must “[s]tate each point under a separate
heading or subheading summarizing the point, and support each point by argument and, if
possible, by citation of authority.” (Cal. Rules of Court, rule 8.204(a)(1)(B).) “When an
appellant fails to raise a point, or asserts it but fails to support it with reasoned argument
and citations to authority, we treat the point as waived. [Citations.]” (Badie v. Bank of
America (1998) 67 Cal.App.4th 779, 784-785.)


                                 B. Sanchez’s Contentions
       Sanchez does not challenge the sufficiency of GEICO’s initial showing on the
motion. Thus, he has forfeited any argument that GEICO did not satisfy its initial burden
to show that one or more elements of each of Sanchez’s claims could not be established
or that there was a complete defense to each. (Whitmire v. Ingersoll-Rand Co. (2010)
184 Cal.App.4th 1078, 1084.) Accordingly, we proceed directly to his contention that he
raised “triable issues of fact that [GEICO] promised maximum coverage on his
motorcycle.”
                           1. Negligence and Gross Negligence
       Sanchez argues that “by promising to provide maximum coverage, [GEICO]
undertook a duty to provide the $100,000/$300,000 of Uninsured Motorist
Coverage . . . .” The contention is relevant to his negligence and gross negligence claims
because duty is an essential element of each. (Ahern v. Dillenback (1991) 1 Cal.App.4th
36, 42 (Ahern); Frittelli, Inc. v. 350 North Canon Drive, LP (2011) 202 Cal.App.4th 35,
                                               8
52.) Sanchez has not identified what triable fact issues remain with respect to these
causes of action. We find none.
       “[A]s a general proposition, an insurance agent does not have a duty to volunteer
to an insured that the latter should procure additional or different insurance coverage.”
(Fitzpatrick v. Hayes (1997) 57 Cal.App.4th 916, 927 (Fitzpatrick).) “The rule changes,
however, when . . . there is a request or inquiry by the insured for a particular type or
extent of coverage . . . .” (Ibid.) “An insurance agent has an ‘obligation to use
reasonable care, diligence, and judgment in procuring insurance requested by an insured.’
[Citations.]” (Desai v. Farmers Ins. Exchange (1996) 47 Cal.App.4th 1110, 1119
(Desai).) However, the request must be sufficiently “targeted” or “specific” before an
insurance agent will be held to have undertaken such an obligation. (Fitzpatrick, at
pp. 928-929.) “[I]n the ordinary case, ‘the onus is . . . squarely on the insured to inform
the agent of the insurance he requires.’ ” (Wallman v. Suddock (2011) 200 Cal.App.4th
1288, 1309 (Wallman).)
       Ahern and Fitzpatrick are instructive. The plaintiffs in Ahern told their insurance
agent that they wanted an overseas automobile policy that provided “full coverage or ‘the
best coverage that exists.’ ” (Ahern, supra, 1 Cal.App.4th at p. 40.) They made a claim
under the policy after Mrs. Ahern suffered injuries in a hit and run collision with an
unidentified and uninsured motorist in France. The insurer denied the claim. The Aherns
sued the agent and the insurer for negligence. (Id. at p. 41.) The appellate court affirmed
summary judgment for the defendants. The court held that the agent did not assume a
duty to procure uninsured motorist coverage for the Aherns or to advise them of its
availability where the undisputed evidence showed that “Joan Ahern was generally
unaware of uninsured motorist coverage and the subject did not come up” when she and
her husband purchased the policy. (Id. at p. 42.)
       The plaintiffs in Fitzpatrick sued their insurance agent and the insurer for
negligence after a serious accident with an underinsured motorist left them with expenses
                                              9
that exceeded their coverage limits. (Fitzpatrick, supra, 57 Cal.App.4th at p. 918.) They
contended that their longtime agent knew that they “generally wanted the upper limits of
coverage” yet failed to advise them that they could obtain a personal umbrella policy at
little additional cost. (Id. at pp. 927-928.) They argued that they “ ‘relied on’ ” the agent
to advise them about adequate coverage, “ ‘and he led [them] to believe that the
automobile coverage that was previously carried was fine.’ ” (Id. at p. 928.) The
appellate court affirmed summary judgment for the defendants. The court observed that
the Fitzpatricks’ “conclusory statement” that they relied on the agent’s advice lacked
“any allegation concerning any sort of specific inquiry” to the agent “much less specific
advice in the opposite direction.” (Ibid.) The lack of “any sort of targeted inquiry by [the
Fitzpatricks] or advice by [the agent]” defeated the Fitzpatricks’ claim that the agent
knew or should have known that they wanted a personal umbrella policy. (Id. at pp. 928-
929; see also Wallman, supra, 200 Cal.App.4th at pp. 1311-1312 [“Plaintiffs’ vague
requests for insurance that would protect them in the event of ‘any possible lawsuit that
could happen in the future’ ” were insufficient to apprise the agent that plaintiffs “wanted
excess insurance for past years or for properties they no longer owned.”].)
       We find Sanchez’s alleged request for “full” or “maximum” coverage analogous
to the vague and conclusory requests in Ahern, Fitzpatrick, and Wollman. Sanchez
presented no evidence that he discussed the issue of underinsured motorist coverage with
the GEICO sales representative. It was undisputed that the agent did not undertake to
explain what full uninsured and underinsured motorist coverage would be. Further, the
“Policy Log” for Sanchez’s policy reflects no request for any change in coverage on his
Honda motorcycle. On this record, Sanchez’s alleged request for “full” or “maximum”
coverage was not sufficiently targeted or specific to impose a duty on the GEICO sales
representative to procure additional underinsured motorist coverage. (Fitzpatrick, supra,
57 Cal.App.4th at pp. 928-929.)


                                              10
       Sanchez argues that his “targeted request for maximum coverage” on the Honda
was “similar to the plaintiff’s coverage request for 100% coverage in Desai . . . .” We
cannot agree. Desai was before the court on appeal from the sustaining of a demurrer
without leave to amend. The appellate court reversed the order of dismissal, holding that
Desai’s complaint alleged a viable claim against Farmers for its agent’s negligent failure
to deliver the agreed-upon coverage. (Desai, supra, 47 Cal.App.4th at p. 1121.) The
complaint alleged that he sought to purchase earthquake, fire, and hazard insurance on his
property. (Id. at p. 1114.) He told the agent that he wanted 100 percent coverage for the
cost of repairing or replacing improvements to the property, including increases for
inflation. (Ibid.) The agent told him that Farmers offered such insurance. She orally
represented that the policy provided “ ‘100 [percent] coverage for the costs of repairs
and/or replacement of the improvements to the property including any and all increases in
costs of repair or rebuilding in the event of a loss.’ ” (Ibid.) Desai purchased the policy
based on her representations. (Ibid.) When he later suffered $546,757 in losses from an
earthquake and a fire, Farmers refused to pay more than the $158,734 policy limit. (Id. at
pp. 1114-1115.)
       Desai is easily distinguished. Sanchez’s alleged request for “full coverage” bears
no resemblance to Desai’s targeted request. Desai demanded a specific type and amount
of coverage on his property. The agent represented that the policy provided exactly what
Desai requested. Sanchez, by contrast, made only a vague and conclusory request for
“full coverage.” The GEICO agent made no representation at all. Sanchez’s reliance on
Desai is misplaced.
       Sanchez argues that GEICO “failed to offer any testimony from the agent denying
that it promised [Sanchez] full coverage.” He does not explain why this fact is
significant. We do not think it is. It was undisputed that the agent did not undertake to
explain what full uninsured and underinsured motorist coverage would be. The subject of
uninsured and underinsured motorist coverage was not even discussed. On this record,
                                             11
Sanchez’s vague and conclusory request for “full coverage” did not raise a triable issue of
fact about the GEICO agent’s alleged negligent failure to procure the coverage Sanchez
claims he requested. (Fitzpatrick, supra, 57 Cal.App.4th at p. at pp. 928-929.)
                            2. Fraud and Misrepresentation
       Sanchez alleged in his complaint that GEICO “promised and represented . . . that
maximum coverage would be placed on his Honda motorcycle.” This allegation is
relevant to his fraud and misrepresentation claims because a false representation is an
essential element of each claim. (Conroy v. Regents of University of California (2009) 45
Cal.4th 1244, 1255; Hackethal v. National Casualty Co. (1987) 189 Cal.App.3d 1102,
1111.) Sanchez’s argument on appeal consists of two bare assertions: (1) that “[i]t is
undisputed . . . GEICO . . . represented in writing it was able to provide a ‘maximum’ of
$100,000/$300,000 of Uninsured Motorist coverage to . . . Sanchez . . . .” and (2) that “by
promising [to] provide maximum coverage, [GEICO] . . . engaged in a
misrepresentation.” A record citation to the waiver form that he signed and citations to
McNeill v. State Farm Life Ins. Co. (2004) 116 Cal.App.4th 597, 603 (McNeill) and
Butcher v. Truck Ins. Exchange (2000) 77 Cal.App.4th 1442, 1462 (Butcher) follow these
assertions. Sanchez does not analyze the cited cases or provide any reasoned argument
on how those cases apply to this case. “Simply hinting at an argument and leaving it to
the appellate court to develop it is not adequate.” (Cryoport Systems v. CNA Ins. Cos.
(2007) 149 Cal.App.4th 627, 633 (Cryoport).)
       The meager hints that Sanchez provides do not reveal what his argument might be.
In McNeill, the court reversed a trial court order sustaining a demurrer to the plaintiff’s
complaint for fraud. (McNeill, supra, 116 Cal.App.4th at p. 603.) In doing so, the court
observed generally that an insurance company’s agent may be personally responsible for
an intentional misrepresentation. (Ibid.) In Butcher, the court reversed summary
judgment in favor of an insurer. It did so because the plaintiffs presented evidence that
they specifically asked the agent to obtain a policy that covered liability for personal
                                             12
injury arising out of malicious prosecution, and the agent negligently misled them into
thinking that he had done so. (Butcher, supra, 77 Cal.App.4th at pp. 1446-1448.) That
evidence raised a triable issue of material fact that precluded summary judgment. (Id. at
p. 1465.)
       Unlike in Butcher, Sanchez presented no evidence that raised a triable issue of
fact. To the extent he argues that the waiver form contained a misrepresentation, we
reject the contention. The form explained, “You may select a higher limit of UM &
UND, up to $100,000/$300,000. You may also reject the coverage entirely or select UM
& UND limits less than your BI limits, but not less than the minimum limit of
$15,000/$30,000.” This is an explanation, not a representation. Sanchez clearly
indicated his selection of the minimum $15,000/$30,000 limits. By signing the form, he
affirmed that “the coverages mentioned in this form have been explained to me.” He also
affirmed his understanding that his selection would apply to renewals unless he notified
GEICO in writing. On this record, the mere availability of higher limits does not create a
triable issue of fact.
                          3. Breach of Contract and Bad Faith
       Sanchez alleged in his complaint that he and GEICO had an oral contract
“whereby [GEICO] agreed to increase [his] motorcycle coverage to the maximum
available.” He further alleged that GEICO breached that contract “by failing to provide
the maximum coverage.” On appeal, he asserts that “there are triable issues of fact that
[GEICO] promised maximum coverage on his motorcycle.” We disagree.
       “In determining whether the papers show that there is no triable issue . . . the court
shall consider all of the evidence set forth in the papers, except that to which objections
have been made and sustained by the court, and all inferences reasonably deducible from
the evidence . . . .” (Code Civ. Proc., § 437c, subd. (c).) “An inference is a deduction of
fact that may logically and reasonably be drawn from another fact or group of facts found
or otherwise established in the action.” (Evid. Code, § 600, subd. (b).) “ ‘When
                                             13
opposition to a motion for summary judgment is based on inferences, those inferences
must be reasonably deducible from the evidence, and not such as are derived from
speculation, conjecture, imagination, or guesswork.’ [Citation.]” (Waschek v.
Department of Motor Vehicles (1997) 59 Cal.App.4th 640, 647.) “A party may not avoid
summary judgment based on mere speculation and conjecture . . . .” (Compton v. City of
Santee (1993) 12 Cal.App.4th 591, 595-596.)
       In the four-page section of his brief entitled “APPLYING LAW TO CASE
FACTS,” Sanchez mentions various items of evidence that he asserts raise triable issues
of fact. GEICO counters that much of this evidence is inadmissible and/or irrelevant and
that speculative inferences drawn from such evidence cannot be used to manufacture
disputed issues of material fact. We agree with GEICO.
       One of Sanchez’s assertions is that “[GEICO’s] records admit to an ‘Adjustment
Customization+’ on 9/12/09 . . . which corroborates [his] testimony that he requested a
change in coverage on the Honda.” He does not develop this argument further. The
GEICO transaction summary that he cites sheds no light on what the “Adjust
Customization+” entry might mean. Any suggestion that the brief entry supports an
inference that Sanchez asked the agent to increase the coverage on his Honda is pure
speculation. “ ‘Speculation, however, is not evidence’ that can be utilized in opposing a
motion for summary judgment. [Citation.]’ ” (Knapp v. Doherty (2004) 123 Cal.App.4th
76, 99 (Knapp).)
       Sanchez conclusorily asserts that GEICO “promised to provide its tape recording
and then failed to produce it” and similarly “failed to produce its Diary notes from
May 2, 2010 until June 27, 2011 . . . .” To the extent he argues that GEICO
“intentionally concealed or destroyed evidence” and that we should therefore “infer that it
would have been unfavorable to [GEICO],” we reject the contention. GEICO submitted
evidence that it does not record all telephone conversations. Calls are recorded at
random, and the recordings of those calls are saved for only 30 days. Sanchez
                                            14
acknowledged in deposition that the GEICO agent advised him that “she couldn’t find the
. . . recordings because they didn’t keep them that long.” GEICO submitted evidence that
it produced its “ ‘Activity Log’ ” (which Sanchez calls “Diary notes”) with some portions
redacted to protect attorney-client privilege and confidentiality. It is not “reasonably
deducible” from this evidence that GEICO concealed or destroyed evidence. (Code Civ.
Proc., § 437c, subd. (c).) We reject Sanchez’s suggestion to the contrary.
       Sanchez asserts that “[GEICO] admitted to a ‘glitch’ in its system as an
explanation for a failure to bind the maximum coverage . . . .” He claims that “[t]his
admission assists in creating a triable issue of fact of coverage.” Not so. Sanchez
conceded in deposition that the GEICO agent he spoke with sometime after the accident
did not say that his lack of coverage was caused by a computer glitch. In opposition to
GEICO’s summary judgment motion, Sanchez subsequently declared that the agent told
him “there must have been a glitch in the computer system” and “indicated this caused
the failure to bind the promised coverage.” There are two reasons why Sanchez’s
declaration does not satisfy his burden to raise a triable issue of fact. First, the agent’s
alleged statement that there “must have been” a glitch is speculative on its face. Such
speculation cannot create a triable issue of fact. (Knapp, supra, 123 Cal.App.4th at
p. 99.) Second, Sanchez’s declaration that the agent “indicated” that the computer glitch
“caused the failure to bind the promised coverage” contradicts his prior sworn deposition
testimony. It is “well-settled” that “ ‘[a] party cannot create an issue of fact by a
declaration which contradicts his prior [discovery responses].’ ” (Benavidez v. San Jose
Police Dept. (1999) 71 Cal.App.4th 853, 860-861; see D’Amico v. Board of Medical
Examiners (1974) 11 Cal.3d 1, 21-22, disapproved on other grounds in Woodland Hills
Residents Assn., Inc. v. City Council (1979) 23 Cal.3d 917, 944.)
       Sanchez next asserts that “[GEICO’s] attorney told [him] that GEICO made a
mistake, and suggested he sue it.” He claims that “[t]his admission assists in creating a


                                              15
triable issue of fact of coverage.” He does not develop the argument further. We reject
it.
       “[I]t is axiomatic that the party opposing summary judgment ‘ “must produce
admissible evidence raising a triable issue of fact. [Citation.]” [Citation.]’ [Citation.]
This requirement is black letter law . . . .” (All Towing Services LLC v. City of Orange
(2013) 220 Cal.App.4th 946, 960 (All-Towing); Code Civ. Proc., § 437c, subd. (p)(2).)
“Evidence containing hearsay is not admissible evidence and will not raise a triable issue
defeating summary judgment.” (Stockinger v. Feather River Community College (2003)
111 Cal.App.4th 1014, 1026-1027.)
       Sanchez’s testimony about what the attorney allegedly told him is hearsay. (Evid.
Code, § 1200, subd. (a).) It is inadmissible unless a statutory exception to the hearsay
rule applies. (Evid. Code, § 1200, subd. (b).) Sanchez appears to assume that the
statement he attributes to “[GEICO’s] attorney” is admissible under the party admission
exception to the hearsay rule. That exception provides that “[e]vidence of a statement is
not made inadmissible by the hearsay rule when offered against the declarant in an action
to which he is a party in either his individual or representative capacity . . . .” (Evid.
Code, § 1220.) A “ ‘[d]eclarant’ is a person who makes a statement.” (Evid. Code,
§ 135.) “Ordinarily, the word ‘declarant’ is used in the Evidence Code to refer to a
person who makes a hearsay statement as distinguished from the witness who testifies to
the content of the statement.” (Cal. Law Revision Com. com., 29B pt. 1A West’s Ann.
Evid. Code (2011 ed.) § 135.) The party admission exception to the hearsay rule does not
apply here.
       In the declaration that he submitted in opposition to GEICO’s motion, Sanchez
stated that GEICO retained counsel to defend him in a personal injury lawsuit filed by
Crum, who was a passenger on the motorcycle when the accident occurred. When he and
his insurer-retained lawyer were preparing for deposition in the personal injury action,
Sanchez “explained” to the lawyer “that [GEICO] had promised me full coverage on my
                                              16
Honda.” The lawyer “said [GEICO] make [sic] a mistake” and “advised me to sue
[GEICO].”
       It is clear from Sanchez’s declaration the alleged “admission” was made by his
lawyer rather than (as he now asserts) by GEICO’s attorney. Sanchez’s lawyer was the
hearsay declarant. (Evid. Code, § 135; see Cal. Law Revision Com. com., 29B pt. 1A
West’s Ann. Evid. Code, supra, § 135.) There is no evidence that Sanchez’s lawyer in
the personal injury action is a party to this action in either his individual or his
representative capacity. (Evid. Code, § 1220.) Sanchez does not attempt to argue that he
is. Thus, he has not established that the lawyer’s alleged statements are admissible under
the party admission exception to the hearsay rule.
       Even if he could do so, Sanchez has not provided a foundation to support
admitting the statements. (Evid. Code, § 403.) “The proponent of the proffered evidence
has the burden of producing evidence as to the existence of the preliminary fact, and the
proffered evidence is inadmissible unless the court finds that there is evidence sufficient
to sustain a finding of the existence of the preliminary fact, when: [¶] . . . [¶] . . . [t]he
preliminary fact is the personal knowledge of a witness concerning the subject matter of
his testimony . . . .” (Evid. Code, § 403.) Sanchez submitted no evidence that the lawyer
appointed to represent him in the personal injury action had any knowledge about the
instant case (apart from what Sanchez told him) that would allow him to opine that
GEICO somehow made a “mistake.” The lawyer’s alleged statements are inadmissible
for that reason as well. (Evid. Code, § 403.) It follows that those statements did not raise
a triable issue of fact sufficient to defeat summary judgment. (All-Towing, supra, 220
Cal.App.4th at pp. 959-960; Code Civ. Proc., § 437c, subd. (p)(2).)
                                4. Reformation and Estoppel
       The entirety of Sanchez’s estoppel argument is that “estoppel also applies to afford
[Sanchez] coverage.” Citations to Hartford Fire Ins. Co. v. Spartan Realty International,
Inc. (1987) 196 Cal.App.3d 1320 (Hartford) and Fanucci v. Allstate Insurance Co.
                                               17
(N.D.Cal. 2009) 638 F.Supp.2d 1125 (Fanucci) follow the assertion. Neither case helps
Sanchez.
       In Hartford, the court held that an insurer’s postaccident defense of its insured
under a reservation of rights did not estop it from later denying coverage under a policy
that all parties agreed excluded coverage. (Hartford, supra, 196 Cal.App.3d at pp. 1327-
1328.) Hartford bears no resemblance to this case.
       In Fanucci, the federal district court denied the defendant insurer’s motion for
summary judgment or partial summary judgment. Fanucci alleged that his insurer was
estopped to deny uninsured motorist coverage under an umbrella policy that did not
provide such coverage. In opposition to the motion, she submitted evidence that the
agent who sold her father the policy misrepresented that it would provide uninsured
motorist coverage, and her father relied on that representation. (Fanucci, supra, 638
F.Supp.2d at pp. 1141, 1144.) This evidence raised a triable issue of fact precluding
summary judgment. Here by contrast, it was undisputed that the GEICO agent made no
representations about uninsured and underinsured motorist coverage. It was undisputed
that the subject was not even mentioned during Sanchez’s September 12, 2009
conversation with the agent.


                                     III. Disposition
       The judgment is affirmed.




                                             18
                                ___________________________
                                Mihara, J.



WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Bamattre-Manoukian, J.




                                 19